Title: To Thomas Jefferson from James Main, 10 October 1808
From: Main, James
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     New York 10th. October 1808.
                  
                  At the request of several valuable literary friends I have engaged to write the History of the US. from the period the Constitution was adopted to the termination of the present administration. For this purpose I am collecting facts to embody in the work. My object is to compare the Administration of the difft. Presidents: By the unerring rule of historic record to ascertain their merits, & at the bar of Reason to test their claims to public gratitude & future fame. The history of Parties will necessarily form an important as well as an instructive part of our Plan, & the progressive prosperity of the country, both with regard to agriculture, Commerce, Manufactures, & literature will not be forgotten. I feel the importance of the subject, which may truly be considered as a desideratim in the history of our Country, every page of which affords an instructive lesson both to the present generation and posterity. I foresee the difficulty of selecting & impartially recording facts as well as of drawing from them correct Conclusions, because they are distorted, & discoloured by the spirit of party. I am also sensible of the delicacy of speaking of living Characters either in the language of praise or of blame, still however I intend to persevere in the undertaking.
                  As you sir, have acted a very important part in those scenes about to be recorded; as a private Gentleman & a literary Character, I beg leave to solicit such information as you may deem important or useful, being convinced that you are always glad to increase the general stock of moral & political knowledge
                  I expect the work will be Comprised in Two Vols. Octo. when the first, is finished I will take the liberty to send the Manuscript for your inspection. Any recommendation of Books or Pamphlets, where facts are stated, or such information as may render the production useful & instructive will be considered a particular favour. 
                  With sentiments of the most disinterested & sincere esteem for your Public & Private Virtues 
                  I have the Honor to be Dear Sir Your very Obedt. & Mo. Humle. Servt.
                  
                     James Main 
                     
                  
               